Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 5-16 are presented for examination.
Claims 1, 3, and 12 are currently amended.
Claims 2, and 4-5 are canceled without prejudice.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues Le fails to teach detailed operation during the mode transition of RoHC, and more particularly, fails to teach how to handle different context data during the mode transition.  Thus, Le fails to teach the limitation “determining a module within the transmission device transforms a mode within the plurality of modes into another mode within the plurality of modes to transmit a set of context data; and in response to the module transforming the mode into said other mode to transmit the set of context data, transmitting other sets of context data that also belong to the module in said other mode”
In response to Applicant’s argument, the examiner submits that Le does teach determining a module within the transmission device transforms a mode within the plurality of modes into another mode within the plurality of modes to transmit a set of context data; and in response to the module transforming the mode into said other In the R mode, the compressor relies on RoHC ACKS to be confident the decompressor has obtained the needed information to decompress header compressed according to the next higher state, before the compressor transitions to that higher state).
Applicant argues that Le fails to teach in response to the number of specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor.
In response to Applicant’s argument, the examiner submits that Le teaches in response to the number of specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor as shown in par. 0079-0080, 0086, 0172-0173, 0177, 0192, 0230, 0242, 0249, 0258, 0273.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Le U.S. Pub. No. 2015/0282148. 

 Le teaches the invention as claimed, including a method for performing mode transition of a compression operation in a transmission device, wherein the compression operation comprises a plurality of modes, and the method comprises: 
determining whether a module within the transmission device transforms a mode within the plurality of modes into another mode within the plurality of modes to transmit a set of context data (par. 0080, 0192, 0230, 0242, 0249, 0258, 0273); and 
in response to the module transforming the mode into said other mode to transmit the set of context data, transmitting other sets of context data that also belong to the module in said other mode, wherein the transmission device comprises a compressor and a decompressor, and the module represents the compressor or the decompressor (par. 0078, 0080-0081, 0193, 0219-0220, 0230, 0157-0159, 0230);  
wherein the compression operation is robust header compression (RoHC), and a set of context data that belongs to the compressor indicates a state utilized by the compressor for compressing a header, and a set of context data that belongs to the decompressor indicates a state utilized by the decompressor for decompressing a header (par. 0058, 0076-0080, 0082, 0249, 0258, 0273). 

As to claim 3, Le teaches the invention as claimed, including the method of claim 1, wherein the plurality of modes comprise a unidirectional mode, an optimistic mode, and a reliable mode (par. 0080). 


 Le teaches the invention as claimed, including a method for performing mode transition of a compression operation in a transmission device, wherein the compression operation comprises a plurality of modes, the method is applied in compression operations of multiple protocols of which a specific type of packets that are lack of data or information are needed in the mode transition, and the method comprises: 
checking whether the number of the specific type of multiple consecutive packets received by a decompressor within the transmission device from another transmission device reaches a predetermined value after a compressor within said another transmission device performs the mode transition (par. 0080, 0172-0173, 0177, 0192, 0230, 0242, 0249, 0258, 0273); and 
in response to the number of the specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor (par. 0078, 0080-0081, 0193, 0219-0220, 0230, 0157-0159, 0230). 

As to claim 7, Le teaches the invention as claimed, including the method of claim 6, wherein the multiple protocols comprises user datagram protocol (UDP) (par. 0075-0076). 

As to claim 8, Le teaches the invention as claimed, including the method of claim 6, wherein the compression operation is robust header compression (RoHC) (par. 0076-0078). 

 Le teaches the invention as claimed, including the method of claim 8, wherein the plurality of modes comprise a unidirectional (U) mode, an optimistic (0) mode, and a reliable (R) mode (par. 0080). 

As to claim 10, Lee teaches the invention as claimed, including the method of claim 9, wherein the method is applicable to the mode transitions of 0 mode to R mode, U mode to R mode, R mode to 0 mode, 0 mode to U mode, and R mode to U mode (par. 0080). 

As to claim 11, Lee teaches the invention as claimed, including the method of claim 8, wherein the specific type of multiple consecutive packets are multiple consecutive Initialization and Refresh (IR) packets or multiple consecutive IR packet without static information (IR-DYN) (par. 0078-0080). 

As to claim 12, Lee teaches the invention as claimed, including a transmission device, applied in a compression operation of a protocol of which a specific type of packets that are lack of data or information are needed in the mode transition, the compression operation comprises a plurality of modes, the transmission device comprising: a compressor, arranged to compress a header of a packet to be transmitted; and a decompressor, arranged to decompress a header of a received packet (fig. 2, par. 0056, 0078-0079, 0197-0198);
wherein operations of the transmission device comprises: checking whether the number of the specific type of multiple consecutive packets received by a 
in response to the number of the specific type of multiple consecutive packets reaching the predetermined value, proceeding the mode transition of the decompressor (par. 0078, 0080-0081, 0193, 0219-0220, 0230, 0157-0159, 0230); 
wherein the received packet comprises any of the specific type of multiple consecutive packets (par. 0054-0056, 0197).

As to claim 13, Le teaches the invention as claimed, including the transmission device of claim 12, wherein the compression operation is robust header compression (RoHC) (par. 0078-0080). 

As to claim 14, Le teaches the invention as claimed, including the transmission device of claim 13, wherein the plurality of modes comprise a unidirectional (U) mode, an optimistic (0) mode, and a reliable (R) mode (par 0080). 

As to claim 15, Le teaches the invention as claimed, including the transmission device of claim 14, wherein the transmission device is applicable to the mode transitions of 0 mode to R mode, U mode to R mode, R mode to 0 mode, 0 mode to U mode, and R mode to U mode (par. 0080). 

As to claim 16, Le teaches the invention as claimed, including the transmission device of claim 13, wherein the specific type of multiple consecutive packets are multiple consecutive Initialization and Refresh (IR) packets or multiple consecutive IR packet without static information (IR-DYN) (par. 0078-0080).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU HA T NGUYEN/Primary Examiner, Art Unit 2444